         Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 1 of 21



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 RYAN MUCAJ et al.                                :

 v.                                               :      3:20-cv-66 (MPS)

 UNIVERSITY OF CONNECTICUT et al.                 :      MARCH 2, 2020

      PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

I. INTRODUCTION

        This case arises out of University of Connecticut (school) disciplinary

 proceedings against the plaintiffs, who are two seniors at the school. The proceedings

 are allegedly based on the plaintiffs’ utterance of a racial slur on October 11, 2019. The

 plaintiffs claim that disciplinary proceedings subsequent to the October 2019 incident

 constitute an impermissible violation of the First Amendment and furthermore violate the

 consent decree, judgment and court order in Nina Wu v. University of Connecticut, CV

 H-89-649 (PCD) (January 25, 1990). Specifically, the plaintiffs claim that the

 punishment is directed at the language they used, constituting content-based and

 viewpoint-based retaliation against protected speech. The plaintiffs have moved for a

 preliminary injunction barring disciplinary proceedings, and in light of the recommended

 sanction to terminate their on-campus housing rights, they particularly seek to enjoin the

 school from imposing any such discipline resulting from the October, 2019 incident.

        The school claims in turn that the disciplinary proceedings concern solely the

 allegedly loud character of the students’ utterance, the location outside of on-campus

 housing, and the late hour. The school claims first that the utterance is not speech at all

 because it does not express an idea. In the alternative, the school claims that even if

 the utterance is speech, the claimed violation of University of Connecticut’s

                                             1
          Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 2 of 21



Responsibilities of Community Life: The Student Code (Part III B), sections 2 and 13 is

a content-neutral, reasonable time, place, or manner restriction on speech. (See Ex. 6

RM1; Ex. 7 JK1.) The school furthermore claims there is no irreparable harm and that

the claims are not ripe.

       After hearing evidence and argument on the issue, the Court agrees with the

plaintiffs and GRANTS their motion for a preliminary injunction. Irreparable harm is

presumed when the alleged First Amendment infringement is direct, like in this case.

Bronx Household of Faith v. Board of Education of City of New York, 331 F.3d 342,

349–50 (2d Cir. 2003). The plaintiffs have also shown a likelihood of success on the

merits of their claim, that the disciplinary proceedings are directed at the content and

viewpoint of their speech (and they have at least raised sufficiently serious questions

going to the merits of that claim to make them fair ground for litigation, and shown that

the balance of hardships tips in their favor). The evidence at the hearing and in filings

showed that the investigation was not especially concerned with how loud the students

were, nor the time of day of the speech, nor the location, but rather shows a strong

interest in the specific language the students uttered.

       The defendants, their officers, agents, servants, employees, attorneys, and any

other persons who are in active concert or participation with them, are HEREBY

ENJOINED from conducting any disciplinary proceedings stemming from the October

11, 2019 incident, and from imposing any disciplinary sanctions against the Plaintiffs

stemming from the October 11, 2019 incident including, without limitation, termination of

the Plaintiffs' campus housing, until the Court renders judgment after a full trial on the

merits.



                                             2
         Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 3 of 21



II. BACKGROUND

        The plaintiffs filed this case in Connecticut District Court on January 14, 2020.

 (ECF No. 1.) On January 15, 2020, the plaintiffs filed an emergency motion for

 temporary restraining order or preliminary injunction (motion), seeking relief as

 described. (ECF No. 10.) On January 16, 2029, the Court held a telephonic status

 conference concerning the motion. (ECF No. 15.) The Court found that the plaintiffs

 raised sufficiently serious questions going to the merits of that claim to make them fair

 ground for litigation, and that they demonstrated that the balance of hardships tipped in

 their favor. The Court issued a temporary restraining order pending a hearing on the

 preliminary injunction on January 28, 2020, and a subsequent ruling. (ECF No. 14.)

        On January 24, 2020, the school filed a response to the motion. (ECF No. 25.)

 On January 28, 2020, the Court held an evidentiary hearing on the motion. The

 following findings of fact and conclusions of law are based on evidence adduced at that

 hearing.

III. FINDINGS OF FACT

      On January 25, 1990, the school entered into a consent decree with another

 plaintiff—Nina Wu—in another case entirely—Nina Wu v. University of Connecticut, CV

 H-89-649 (PCD) (January 25, 1990). (See Ex. 1.) The court in that case, the Honorable

 Peter C. Dorsey, District Judge, entered judgment in accordance with that consent

 decree. Id. The text of the order states, among other things, as follows:

        After extensive and voluntary negotiation, the parties agree to . . . consent to the
        following terms and conditions . . . and further agree that their respective officials,
        agents and successors will likewise be bound.

        It is further agreed that no term or condition of this consent decree may be
        adjusted or otherwise modified absent future order of this Court upon application

                                               3
        Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 4 of 21



       of a party showing good cause for such modification and after due notice to all
       counsel of record.

       Absent such further modification, the terms and conditions of this consent decree
       have the full force and effect of an order of this Court. As such, any claims of a
       violation of the consent decree on the part of any party hereto may be brought to
       this Court by any party and the Court shall make such further order and grant
       such additional relief as it deems necessary and appropriate. . . .

       The parties agree to the entry of a Judgment, providing that the defendant
       University is permanently enjoined from enforcing . . . any . . . policy that
       interferes with the exercise of First Amendment rights by the plaintiff or any other
       student, when the exercise of such rights is unaccompanied by violence or the
       imminent threat of violence.

Id. at 1–2. The consent decree does not itself lay out the background of the case, but it

does detail changes agreed to be made to a “Harassment and/or Intimidation” policy in

the then-existing Student Conduct Code. Specifically, the school agreed to excise a

prohibition in the then-existing policy prohibiting “making personal slurs or epithets

based on race . . . .” See id. at 5 (consent decree Ex. A.). In place of that language, the

school would adopt a policy prohibiting the “face-to-face” use of “fighting words”: “those

personally abusive epithets which, when directly addressed to any ordinary person are,

in the context used and as a matter of common knowledge, inherently likely to provoke

an immediate violent reaction . . . .” Id.

       Twenty-five years later, on January 26, 2015, the American Civil Liberties Union

of Connecticut sent the school a letter reminding the school of its obligations under the

Wu consent decree. (Ex. 3.) The letter objects to what that organization found to be

“constitutionally troubling” policies and provisions in the Student Conduct Code. Id.

Those particular provisions are not at issue in the this case, but the letter expresses

concern that the school would, in derogation of the First Amendment, “proscrib[e]

speech merely because it offends . . . .” Id. at 2.

                                             4
           Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 5 of 21



       The plaintiffs in this case are seniors at the school and live in on-campus

apartments. (Exs. 10 & 11, verifying complaint; see also Compl., ECF No. 1, ¶¶ 13–14.)

For the purposes of the motion, both plaintiffs have asked the Court to assume Mr.

Karal’s sworn written statement to police on October 11, 2019, is true.1 That statement

reveals the following facts. On the night of Thursday October 10, 2019, starting at

between 9:00 P.M. and 9:30 P.M., the two plaintiffs and another student frequented

several establishments near the school, purchasing beer by the pitcher and also

consuming mixed drinks through various bargains and deals offered. (See Ex. 5, Arrest

Warrant Application pp. 4–5; Ex. 6 RM17–RM18; Ex. 78 JK16–JK17.) At about

midnight, the plaintiffs and the third student entered a pizza restaurant. While waiting

there, they observed a fight break out between a customer and a staff member. This

prompted them to all walk home. (See Ex. 5 at 5; Ex. 6 at RM18; Ex. 7 at JK17.)

       As they walked, the students talked about the night and engaged in jokes. In

particular, the two plaintiffs engaged in what is described as “The Penis Game.” In this

game, participants alternate shouting the word “penis.” The first individual not to shout

the word penis is a “chicken” and loses. As the two approached their home apartments,

they changed the game from the word “penis” to the word “nigger.” Mr. Karal

recollected:

       “On our walk back as we had been playing the penis game saying the N-word,
       we did not see anyone around or see anyone looking at us from the apartment
       buildings. Thinking back to that night, I don’t believe that we had been shouting

       1
        In his statements to school authorities and to police, Mr. Mucaj does not have
the same recollection as Mr. Karal. (See Ex. 5, Arrest Warrant Application p. 4.)
       In their post hearing papers, however, both students ask that the Court for the
purposes of the motion, to assume as true the rendition of facts as recounted by Mr.
Karal in the arrest warrant applications. (See Ex. 5, Arrest Warrant Application pp. 4–5;
Ex. 7 RM17–RM18; Ex. 8 JK16–17.)
                                             5
         Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 6 of 21



       loud enough for other people to hear us. I feel that we had been speaking in a
       tone that was slightly louder than that of a conversation level.”

Id. The game using the racial slur lasted about two minutes. Id. There is no evidence

the utterances were directed at any particular person. Id.; (see also Ex. 5 at 6; Ex. 6 at

RM19; Ex. 7 at JK18 [statement of third student]; see also transcript at 54 [not enough

evidence to suggest remarks were directed into someone’s room]).

       After that verbal game, the students continued to joke and talk about the evening.

They ordered pizza delivery, played video games, and went to bed. (See Ex. 5 at 5; Ex.

6 at RM18; Ex. 7 at JK17.)

       Unbeknownst to the plaintiffs, there was an observer who captured some of this

incident on video. (Ex. 7 at RM15; Ex. 8 at JK13.) The observer, a resident at the

apartment complex, heard the plaintiffs shouting the word “penis,” and he took video of

them “hoping to get the group of males saying or doing something funny . . . .” Id. This

observer could not understand what the plaintiffs were saying when they uttered the

racial slur. Id. Rather, the observing student’s mother indicated to him that the plaintiffs

uttered a racial slur. (Ex. 6 at RM 21.) There is no evidence that the student who

captured the incident on video himself initiated a complaint concerning excessive noise

or the like.

       Instead, this student posted the video on Twitter2, which posting came to the

attention of Defendant Dean Daugherty on October 11, 2019 by way of another

individual. (Ex. 4. [“David took the time to share your tweet with me”]; transcript at 83.)

Defendant Daugherty in turn reported the incident to the University of Connecticut

Police Department. Ex. 4. A parallel investigation by the school began about the same

2
See generally https://twitter.com/naacpuconn/status/1182821535670648833?s=21.
                                              6
           Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 7 of 21



time. (Ex. 6 at RM20–RM27; Ex. 7 at JK21–JK27.)

       In correspondence between the school and the school police, the October, 2019

incident is repeatedly described, on separate occasions, as a “bias” incident. (Ex. 6 at

RM20 [“Suspicious Occurrence / Bias Incident”] RM22 [“Update/Arrests: Suspicious

Occurrence / Bias Incident”]; RM 25 [“redacted arrest warrants for bias incidents”] RM

26 [“Thanks for meeting with me to discuss the community impact of the bias related

incident.”]). At no time in this correspondence between the school and the school police

is the incident called the loud incident, or the excessive noise incident, or somesuch

similar.

       Conduct Officer Alexandra Kytan3, who led the school investigation, also

describes the incident in official correspondence with the plaintiffs as “remarks directed

towards race/ethnicity,” from the beginning of the investigation in October, 2019 until

issuing an administrative hearing notice on January 8, 2020 (Ex. 6 at RM1; Ex. 7 at JK1;

Ex. 8). She also does not describe the incident in correspondence as one involving

excessive noise or being overly loud.

       Of particular note is a hotly contested statement allegedly made by Conduct

Officer Kytan to Mr. Mucaj at her first meeting with him on October 25, 2019. See Exs.

12, 13; see also Ex. 500. Plaintiff Ryan Mucaj and his father state in their sworn

affidavits that Ryan Mucaj asked Kytan, “Am I being investigated because of something

I said?” Her response, according to the plaintiff and his father, was, “Yes.” Plaintiff Ryan

Mucaj and his father state in their sworn affidavits that Ryan Mucaj asked Kytan, “Am I

being investigated for something else that I have done?” Her response, according to

       3
      Defendant Kytan has several job titles. She is described in Ex. 7 at RM2, RM8,
and RM9, as the “Investigating Student Conduct Officer . . . .”
                                             7
        Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 8 of 21



the plaintiff and his father, was, “To my knowledge, no.”

       For her part, Kytan states in her affidavit that she only recalls Ryan Mucaj asking

“about what he was being investigated for, and I responded that I was investigating

what allegedly happened in the parking lot.” Ex. 500 ¶7. Notably, she does not refute

the statements by Ryan Mucaj and his father: She does not claim the questions were

never asked. She only does not recall them. Her recollection is not necessarily

exclusive or incompatible with that of Ryan Mucaj and his father. All three individuals

can be describing the same incident accurately.

       At the hearing, the Court heard testimony from Megan Buda, the Director of

Community Standards at the school. Transcript 6. Ms. Buda testified that her duties

entail overview of behavioral issues related to students and oversight of the student

code of conduct, and furthermore that she had worked in the field for some fourteen

years. Id. at 7. She also testified that she is the indirect supervisor of Conduct Officer

Kytan, and that she was familiar with this case. Id. at 39–40.

       The school presented copious documentary evidence through Ms. Buda that the

school does discipline students with some regularity for being disruptive. Transcript at

7–8, 10; Ex. 501. This discipline can include termination of student housing. Transcript

at 10, 23. The school also presented evidence, through Ms. Buda and documentary

evidence, of specific incidents that the school posits are in some way analogous to the

present case. Exs. 502–507, 509–512; Transcript 13–32. Ms. Buda also testified as to

the school’s policy of “quiet hours,” periods of time late at night through to the early

morning where students are required to not be excessively loud. Transcript 42.

       On cross, Ms. Buda conceded that the exhibits of data compilations would not



                                              8
        Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 9 of 21



track incidents where students shouted “Go Huskies” loudly outside of a residence hall

in violation of quiet hours. Transcript 44. Ms. Buda also conceded that the data

compilations would not track incidents where school staff had to intervene to quiet an

overly loud party, and that this does happen with some frequency. Id. 44–45.

       Ms. Buda furthermore conceded that each of the specific incidents the school

cited as analogous had some distinguishing feature. Incidents cited by the school

implicated personal safety concerns or aggressive conduct; implicated public safety like

sanitation or a fire; or involved conduct directed at individuals into their own room, as

with a captive audience4. (Personal safety: transcript at 40 [Ex. 502], 40–41 [Ex. 503],

41–42 [Ex. 504], 53 [Ex. 510] ; public safety: transcript at 43 [Exs. 506, 507]; directed at

individual in own room: 53–54 [Exs. 510, 511, 512].) Ms. Buda agreed that the present

case did not implicate personal safety or concern aggressive behavior, did not implicate

public safety like sanitation or a fire, and did not concern communications directed at

individuals into their own room. Id. Another case involved an individual interrupting a

meeting to which he was not invited, and Ms. Buda conceded that in the present case

the plaintiffs had the right to be in the parking lot. Transcript at 53 (Ex. 509.). Another

incident lacked particular facts such that Ms. Buda conceded there wasn’t enough

information in the record to determine what particular behavior the incident concerned.

Transcript at 43 (Ex. 505).

       Ms. Buda also testified that she could not say for certain whether the plaintiffs

would have been disciplined in the same way had they instead shouted the cheer, “Go

4
  The captive audience doctrine is a narrow exception that protects unwilling listeners
from protected speech. It is most commonly applied to speech directed into the home
or where an individual cannot retreat, such as while in a car. See Snyder v. Phelps, 562
U.S. 443, 459–60, 131 S. Ct. 1207 (2011).
                                              9
        Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 10 of 21



 Huskies!” in violation of quiet hours. Transcript 51. She testified that review of cases

 was a case-by-case process. Transcript 51. The necessary implication of her

 testimony is that not every loud violation of quiet hours is pursued—school officials hold

 and exercise discretion.

IV. CONCLUSIONS OF LAW

    A. Legal Standard for a Preliminary Injunction Generally

               “To obtain a preliminary injunction, the plaintiffs must demonstrate: “(1)

        irreparable harm; (2) either (a) a likelihood of success on the merits, or (b)

        sufficiently serious questions going to the merits of its claims to make them fair

        ground for litigation, plus a balance of the hardships tipping decidedly in favor of

        the moving party; and (3) that a preliminary injunction is in the public interest.”

        Fairy-Mart v. Marathon Petroleum Co., LP, No. 3:17-CV-1195 (MPS) at 5 (D.

        Conn. Nov. 6, 2017)(2017 WL 5140514) (citing New York ex rel. Schneiderman

        v. Actavis PLC, 787 F.3d 638, 650 (2d Cir.), cert. dismissed sub nom. Allergan

        PLC v. New York ex rel. Schneiderman, 136 S. Ct. 581 (2015) (internal quotation

        marks and citation omitted).

    B. Ripeness and Justiciability

               The school claims the case is not ripe because it involves contingent

        future events. School Response (ECF No. 25) at 12. The school further claims

        that because a hearing has not taken place, there has been no final

        determination of student code violations and no imposition of sanctions as of yet.

        Id. The school relies on two District Court opinions from the Southern District of

        Ohio concerning alleged due process violations. Id. The plaintiffs in turn direct



                                              10
Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 11 of 21



the Court’s attention to Bronx Household of Faith v. Board. of Education of City of

New York, 331 F.3d 342, 350 (2d Cir. 2003).

        The Court agrees with the plaintiffs and concludes the case is ripe.

Justiciability in First Amendment cases is broader. In Bronx Household, the

Second Circuit reversed a District Court that concluded a case was not ripe at

the preliminary injunction stage even though one of the individuals seeking relief

was only threatened with retaliation, like the students in the present case:

        “At the time a preliminary injunction was sought in the District Court, one
        of the respondents was only threatened with discharge. In addition, many
        of the members of the class respondents were seeking to have certified
        prior to the dismissal of their complaint were threatened with discharge or
        had agreed to provide support for the Democratic Party in order to avoid
        discharge. It is clear therefore that First Amendment interests were either
        threatened or in fact being impaired at the time relief was sought. The loss
        of First Amendment freedoms, for even minimal periods of time,
        unquestionably constitutes irreparable injury.”

Threatened First Amendment interests are therefore sufficient for ripeness, and

there is no doubt that the pending administrative action by the school threatens

the students with punishment for something they said. Accordingly, the case is

ripe.

        Furthermore the students have claimed a violation of a standing court

order. Specifically, the plaintiffs seek to enforce the provision of the Wu decree

enjoining the school from enforcing any policy that interferes with the exercise of

First Amendment rights by the plaintiff or any other student, when the exercise of

such rights is unaccompanied by violence or the imminent threat of violence. As

intended beneficiaries of that order—“any other student”—the plaintiffs have

standing to enforce that order under Rule 71 of the Federal Rules of Civil



                                     11
   Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 12 of 21



   Procedure. See E.E.O.C. v. Int'l Ass'n of Bridge, Structural & Ornamental

   Ironworkers, Local 580, 139 F. Supp. 2d 512, 520–21 (S.D.N.Y. 2001). The

   consent decree does not just enjoin punishments but also enforcement, which

   includes disciplinary proceedings like those at issue here.

            At the conclusion of the evidentiary hearing, the Court sua sponte raised a

   distinct issue of justiciability. The plaintiffs have sued the University of

   Connecticut, a party over which the Court may not exercise jurisdiction under the

   Eleventh Amendment. See Brown v. Western Connecticut State Univ., 204 F.

   Supp. 2d 355, 361 (D. Conn. 2002) (“Connecticut state universities are entitled to

   claim immunity under the Eleventh Amendment analysis.”). However, the plaintiff

   has also named school officials in their official capacities. Compl. ECF No. 1. The

   Court has jurisdiction over claims for prospective relief against state officials

   alleging ongoing violations of federal law, as the First Amendment claim does in

   this case. C.f. Dube v. State Univ. of New York, 900 F.2d 587, 595 (2d Cir.

   1990).

C. Standard for Retaliation Claims and Burden

            The plaintiffs have framed this action in substantial part through the lens of

   a retaliation-type claim. “To establish a prima facie case of First Amendment

   retaliation, a plaintiff must establish (1) that the speech or conduct at issue was

   protected, (2) that the defendant took adverse action against the plaintiff, and (3)

   that there was a causal connection between the protected speech and the

   adverse action.” Scott v. Coughlin, 344 F.3d 282, 287 (2d Cir. 2003). The

   “[p]laintiff has the initial burden of showing that an improper motive played a



                                          12
   Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 13 of 21



  substantial part in defendant's action. The burden then shifts to [the] defendant to

  show it would have taken exactly the same action absent the improper motive.”

  Id. 288.

D. The Speech is Protected

          The first prong in a retaliation claim is that the speech or conduct at issue

  was protected. Scott v. Coughlin, 344 F.3d 282, 287 (2d Cir. 2003). The school

  claims that the utterance is not protected because it is merely conduct.

  Response at 2–3 (ECF 25). The school relies on U.S. v. O'Brien, 391 U.S. 367,

  376 (1968) and related cases. The plaintiffs claim such reliance is misplaced

  because those cases concern non-verbal conduct. The Court agrees with the

  plaintiffs.

          In U.S. v. O'Brien, 391 U.S. 367 (1968), the Supreme Court upheld a

  criminal prohibition against burning a draft card. The court noted in particular

  that the prohibition “on its face deals with conduct having no connection with

  speech. It prohibits the knowing destruction of certificates issued by the Selective

  Service System, and there is nothing necessarily expressive about such

  conduct. . . . A law prohibiting destruction of Selective Service certificates no

  more abridges free speech on its face than a motor vehicle law prohibiting the

  destruction of drivers' licenses, or a tax law prohibiting the destruction of books

  and records.” Id. at 375. The court ultimately applies a kind of intermediate

  scrutiny to such expressive conduct.

          The facts of the present case are far afield from such non-verbal conduct.

  In contrast to O’Brien, in the present case the school’s action does affect



                                        13
Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 14 of 21



speech—verbal words. Ms. Buda testified that a number of individuals took

offense to the words used in the verbal game. Transcript 80–81.

       It is well settled that expression cannot be forbidden merely because it

offends. Terminiello v. Chicago, 337 U.S. 1 (1949); Cohen v. California, 403 U.S.

15 (1971); Hustler Magazine v. Falwell, 485 U.S. 46 (1988). It is well established

that racial epithets, without more, fall within the aegis of the First Amendment.

See Matal v. Tam, 137 S. Ct. 1744, 198 L. Ed. 2d 366 (2017). Prohibitions

against racial epithets amount to not just impermissible content discrimination,

but viewpoint discrimination. See R.A.V. v. City of St. Paul, 505 U.S. 377, 391–

92, 112 S. Ct. 2538 (1992). The school does not cite an analogous case

applying the O’Brien standard to words of this character.

       Moreover, the school’s standard is irreconcilable with well established

First Amendment principles. “[A] narrow, succinctly articulable message is not a

condition of constitutional protection, which if confined to expressions conveying

a ‘particularized message’ . . . would never reach the unquestionably shielded

painting of Jackson Pollock, music of Arnold Schöenberg, or Jabberwocky verse

of Lewis Carroll. Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Bos., 515

U.S. 557, 569, 115 S. Ct. 2338 (1995) (citation omitted).

       Furthermore, the verbal game of chicken that “The Penis Game” entails

itself does have an expressive character. The game here was used in context as

part of socializing and joking. (See Ex. 5 at 5; Ex. 6 at RM18; Ex. 7 at JK17.)

The “danger” or “dare” at the heart of the game is a kind of one-upmanship with

taboo words. There would be nothing at stake if the words did not have



                                     14
   Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 15 of 21



  meaning—“The Penis Game” loses all peril if played with banal words like the

  names of medications. The game requires offensive or taboo words to function.

  The game interrogates the idea of taboo words by employing their offensive

  character to humorous end. Regardless, the words employed are themselves

  protected on their face.

E. Adverse Action is Threatened or Imminent

         The second prong in a retaliation claim is that the defendant took adverse

  action against the plaintiff. Scott v. Coughlin, 344 F.3d 282, 287 (2d Cir. 2003).

  As to each plaintiff, Conduct Officer Kytan concluded the student violated the

  student code by way of the verbal game. (Ex. 6 at RM5; Ex. 7 at JK4.) The

  recommended sanction included, among other things, termination of student

  housing. (Exs. 10 & 11, verifying complaint; see also Compl., ECF No. 1, ¶¶ 70–

  74.) Although that action has not yet taken place, as discussed above in part

  IV.B, it is sufficient that this adverse action is threatened or imminent.

F. Causation

         The third prong to a retaliation claim is whether there is a causal

  connection between the protected speech and the adverse action. Scott v.

  Coughlin, 344 F.3d 282, 287 (2d Cir. 2003). The seminal case on this issue is Mt.

  Healthy City School District Board of Education v. Doyle, 429 U.S. 274, 97 S. Ct.

  568 (1977). In that case, the United States Supreme Court ultimately remanded

  the case to the District Court for further factual findings that the court “should”

  have made. “Initially, in this case, the burden was properly placed upon

  respondent to show that his conduct was constitutionally protected, and that this



                                        15
Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 16 of 21



conduct was a ‘substantial factor’ or to put it in other words, that it was a

‘motivating factor’ in the Board's decision not to rehire him. Respondent having

carried that burden, however, the District Court should have gone on to

determine whether the Board had shown by a preponderance of the evidence

that it would have reached the same decision as to respondent's reemployment

even in the absence of the protected conduct.” Id. at 287.

       As Ms. Buda conceded on cross examination, the conclusions in the

Conduct Officers’ reports concerned whether the plaintiffs uttered the word

“nigger” and whether that utterance was directed at anyone in particular.

Transcript 55–60. None of the conclusions concerned, on their face, how loud

the plaintiffs were. In addition, on the face of the supporting investigative

documents, there is nothing that describes or otherwise evinces a concern over

how loud the plaintiffs’ utterances were. The logical conclusion is that there is at

least a reasonable likelihood that an impermissible motive to punish the plaintiffs

for the offensive content or viewpoint of their speech played a substantial part in

the decision to investigate and pursue discipline against the plaintiffs. Based on

these documents and the testimony of Ms. Buda, the plaintiffs have satisfied their

initial burden of “showing that an improper motive played a substantial part in

defendant's action.” Scott v. Coughlin, 344 F.3d 282, 288 (2d Cir. 2003).

       The burden would then shift to the school, to show that it would have

taken exactly the same action absent the improper motive. Id. Ms. Buda was

asked directly and repeatedly on this point at the hearing: whether, if the students

instead shouted “Go Huskies,” all else being the same, the school would have



                                      16
Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 17 of 21



taken the exact same action here. Transcript 49–51. Ms. Buda could not

answer in the affirmative. She indicated, “It would be case-by-case basis.” Id.

50. Accordingly, the school has not met its burden.

       The present case is distinguishable from Holmes v. Poskanzer, 342 F.

App'x 651, 653 (2d Cir. 2009). In that case, the plaintiffs did not allege that any

of the named defendants personally took retaliatory action. There was also

evidence of a criminal conviction in that case, which served as a ready

permissible motive for the discharge. In contrast, in the present case the plaintiff

has shown personal involvement by at least one named defendant in the

retaliation, and there is no criminal conviction here.

       The present case is in many ways like Scott v. Coughlin, 344 F.3d 282,

285 (2d Cir. 2003). In that case, a Second Circuit panel reversed the judgment

of a District Court that concluded that the retaliatory action would have occurred

regardless of the existence of a possible retaliatory motive. Id. The Circuit Court

of Appeals particularly scrutinized the factual submissions before the Court,

concluding, among other things, the district court failed to afford sworn affidavits

due weight. Id.

       In the present case, as described above, Plaintiff Ryan Mucaj and his

father have submitted affidavits that, if true, convincingly show the action taken

has an impermissible motive. Exs. 12, 13. The counteraffidavit by Kytan does

not necessarily refute these affidavits—all the affidavits can be taken as true. Ex.

500. Accordingly, the only logical conclusion is that the school has not refuted

the plaintiffs’ claims on the merits as to causation.



                                      17
   Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 18 of 21




G. Irreparable Harm and Public Interest

          The foregoing analysis is essentially outcome determinative as to the

   elements of irreparable harm and public interest. “The loss of First Amendment

   freedoms, for even minimal periods of time, unquestionably constitutes

   irreparable injury.” Bronx Household of Faith v. Board. of Education of City of

   New York, 331 F.3d 342, 350 (2d Cir. 2003). "[S]ecuring First Amendment rights

   is in the public interest." New York Progress & Prot. PAC v. Walsh, 733 F.3d 483,

   488 (2d Cir. 2013).

H. Nieves v. Bartlett, 139 S. Ct. 1715 (2019)

          The recent Supreme Court case of Nieves has some language that is

   particularly instructive as to the present set of facts before the Court. Nieves

   announced a general rule, police enjoyed qualified immunity from retaliation

   claims so long as there is probable cause for an arrest. In a number of ways, the

   reasoning of Nieves should not apply here. Unlike the school officials here,

   “Officers frequently must make split-second judgments” in an unsafe

   environment. Nieves v. Bartlett, 139 S. Ct. 1715, 1724 (2019).

          The valuable portion of the opinion, however, is in section II.D, starting on

   1727: “Although probable cause should generally defeat a retaliatory arrest

   claim, a narrow qualification is warranted for circumstances where officers have

   probable cause to make arrests, but typically exercise their discretion not to do

   so. In such cases, an unyielding requirement to show the absence of probable

   cause could pose a risk that some police officers may exploit the arrest power as



                                        18
      Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 19 of 21



      a means of suppressing speech.” Nieves v. Bartlett, 139 S. Ct. 1715, 1727

      (2019) (internal quotation marks omitted).

             Ms. Muda testified that school residential hall staff would, with some

      frequency, quiet down an overly noisy party without further enforcement.

      Transcript 44. She also testified that no students were disciplined for attending a

      rally in response to the October, 2019 incident, even though it ws apparent that

      there was gathering of some 200 students with megaphones while classes were

      in session. Id. 45. She also testified that it would depend on the specific

      circumstances as to whether a student might be disciplined under otherwise

      identical circumstances to the present case for cheering “Go Huskies!” loudly.

             Accordingly, the present case gives rise to the same concerns as

      described in this portion of Nieves: a freewheeling discretion that poses a risk

      that some officials may exploit their disciplinary powers as a means of

      suppressing speech. And for the same reason, the conduct of the school should

      be held suspect.

V. CONCLUSION

    For the foregoing reasons, it is so ordered.



                                         RESPECTFULLY SUBMITTED,

                                         THE PLAINTIFFS


                                  BY:    /s/ Mario Cerame ct30125
                                         Mario Cerame
                                         Brignole, Bush & Lewis LLC
                                         73 Wadsworth Street
                                         Hartford, Connecticut 06106

                                           19
Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 20 of 21



                            T: 860.527.9973
                            F: 860.527.5929
                            E: mario@brignole.com
                               attorneys@brignole.com




                              20
       Case 3:20-cv-00066-MPS Document 31 Filed 03/03/20 Page 21 of 21



                                      CERTIFICATION

A true and exact copy of the foregoing was sent by electronic mail, via the CM/ECF
system, on MARCH 3, 2020, to:

             Ralph Urban II, Esq.
             Assistant Attorney General
             Office of the Attorney General
             Health and Education Unit Head
             165 Capitol Avenue
             Hartford, Connecticut 06106


             Nicole Fournier Gelston, Esq.
             General Counsel to the University of Connecticut
             Office of the General Counsel
             343 Mansfield Road, Unit 1177
             Storrs, CT 06269-1177


                                               Mario Cerame
                                               Mario Cerame




                                          21
